Name: 79/645/EEC: Commission Decision of 6 July 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of premiums paid during 1977 for the conversion of dairy herds to meat production (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-24

 Avis juridique important|31979D064579/645/EEC: Commission Decision of 6 July 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of premiums paid during 1977 for the conversion of dairy herds to meat production (Only the French text is authentic) Official Journal L 186 , 24/07/1979 P. 0030 - 0030****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 141 , 28 . 5 . 1973 , P . 18 . ( 4 ) OJ NO L 30 , 4 . 2 . 1975 , P . 1 . ( 5 ) OJ NO L 283 , 19 . 10 . 1974 , P . 5 . COMMISSION DECISION OF 6 JULY 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF PREMIUMS PAID DURING 1977 FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/645/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 1 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1353/73 OF 15 MAY 1973 INTRODUCING A PREMIUM SYSTEM FOR THE CONVERSION OF DAIRY COW HERDS TO MEAT PRODUCTION AND A DEVELOPMENT PREMIUM FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 266/75 ( 4 ), AND IN PARTICULAR ARTICLES 16 ( 2 ) AND 17 ( 2 ) THEREOF , WHEREAS THE FRENCH REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN RESPECT OF EXPENDITURE INCURRED IN RESPECT OF PREMIUMS GRANTED DURING 1977 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2641/74 OF 15 OCTOBER 1974 CONCERNING APPLICATIONS FOR THE REFUND BY THE GUIDANCE SECTION OF THE EAGGF OF PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE PREMIUMS AMOUNTING TO FF 15 750 742 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLES 1 TO 4 OF REGULATION ( EEC ) NO 1353/73 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . FF 7 875 371 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1977 ON PREMIUMS FOR THE CONVERSION OF DAIRY HERDS TO MEAT PRODUCTION AND OF DEVELOPMENT PREMIUMS FOR THE SPECIALIZED RAISING OF CATTLE FOR MEAT PRODUCTION SHALL BE FF 7 875 371 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 6 JULY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT